            Case 1:18-cv-10340-DJC Document 63 Filed 01/09/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

CENTRO PRESENTE, a membership             )
organization, et al.,                     )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )                  Case No. 1:18-cv-10340
                                          )
DONALD J. TRUMP, President of the United  )
States, in his official capacity, et al., )
                                          )
        Defendants.                       )
___________________________________________

            MOTION FOR STAY OF ALL PROCEEDINGS IN LIGHT OF LAPSE
                             IN APPROPRIATIONS

       The Government hereby moves for a stay of all proceedings in this matter.

       1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired, and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       2.       Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.

       3.       Undersigned counsel for the Department of Justice therefore requests a stay of all

proceedings until the earlier of the date upon which Congress restores appropriations to the

Department of Justice or thirty (30) days from the filing of this motion. This request is without

prejudice to either party’s positions respecting any further extension requests, should the lapse in

appropriations exceed thirty days from today.

       4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at
           Case 1:18-cv-10340-DJC Document 63 Filed 01/09/19 Page 2 of 3



that point, all pending deadlines (including the close of fact discovery presently set for March 8,

2019, and the status conference presently set for March 4, 2019) be extended by a period

commensurate with the period of the stay. 1

       WHEREFORE, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of all proceedings in light of the lapse in

appropriations.


Dated: January 9, 2019                        Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ANDREW E. LELLING
                                              United States Attorney

                                              JOHN R. TYLER
                                              Assistant Branch Director

                                              /s/ Joseph C. Dugan
                                              JOSEPH C. DUGAN (Ohio Bar # 0093997)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW, Ste. 11212.
                                              Washington, D.C. 20005
                                              Tel.: (202) 514-3259
                                              Fax: (202) 616-8460
                                              Email: Joseph.Dugan@usdoj.gov

                                              Counsel for Defendants


       1
          The Government respectfully submits that the proposed extension is unlikely to prejudice
Plaintiffs, as (1) the challenged TPS determinations for Haiti and El Salvador are preliminary
enjoined, see Ramos v. Nielsen, 336 F. Supp. 3d 1075 (N.D. Cal. 2018); (2) even if the preliminary
injunction order in Ramos is overturned on appeal, the Government has agreed to defer termination
of TPS for those countries until the later of 120 days following any final, non-appealable order or
the previously announced termination dates for those countries, see Continuation of
Documentation for Beneficiaries of Temporary Protected Status Designations for Sudan,
Nicaragua, Haiti, and El Salvador, 83 Fed. Reg. 54,764-01 (Oct. 31, 2018); and (3) the January
5, 2020, termination date for Honduras is nearly a year away.


                                                 2
          Case 1:18-cv-10340-DJC Document 63 Filed 01/09/19 Page 3 of 3



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Joseph C. Dugan, hereby certify that on January 8, 2019, I contacted counsel for Plaintiffs

about the relief requested herein. In a subsequent e-mail, Kevin O’Keefe, one of Plaintiffs’

attorneys, advised that Plaintiffs take no position as to this motion.

                                                                               /s/ Joseph C. Dugan
                                                                              JOSEPH C. DUGAN

                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the Court’s CM/ECF system will be served

electronically on the registered participants as identified on the NEF and that a PDF will be served

on January 9, 2019, via e-mail to counsel not so registered per prior agreement.


                                                                               /s/ Joseph C. Dugan
                                                                              JOSEPH C. DUGAN




                                                  3
